Citation Nr: 1710129	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected right shoulder and right knee disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected postoperative right knee disability based on limitation of flexion.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected postoperative right knee disability based on instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 2000 to July 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2014 rating decisions of Department of Veteran Affairs (VA) Regional Offices (ROs) that, in pertinent part, assigned a 20 percent rating from July 27, 2007 with the grant of service connection for a right knee disability.  During the pendency of this appeal, a December 2013 rating decision granted a separate disability rating of 10 percent for status post right knee ACL reconstruction and partial meniscectomy based on painful range of motion.  

In March 2015, the Board, inter alia, granted an initial 20 percent disability rating for the Veteran's service-connected status post right knee ACL reconstruction and partial meniscectomy based on recurrent subluxation or lateral instability; but  denied a disability rating greater than 10 percent for the service-connected status post right knee ACL reconstruction and partial meniscectomy based on limitation of flexion.  The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted the parties' joint motion for partial remand (Joint Motion), vacating those portions of the March 2015 decision in which the Board denied an initial rating in excess of 20 percent for service-connected status post right knee ACL reconstruction and partial meniscectomy based on recurrent subluxation or lateral instability, and  denied a disability rating greater than 10 percent for the service-connected status post right knee ACL reconstruction and partial meniscectomy based on limitation of flexion.  In May 2016, the Board remanded those matters for further development consistent with the Joint Motion.

The March 2015 remand also ordered the issuance of a statement of the case (SOC) addressing a timely notice of disagreement (NOD) appealing an August 2014 denial of service connection for diabetes mellitus.  That SOC was issued in March 2016 and the Veteran filed a timely May 2016 substantive appeal perfecting that appeal; thus, the Board also has jurisdiction over that appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his diabetes mellitus is due to being overweight or obese in service, including as secondary to his service-connected right shoulder and right knee disabilities, which were incurred in service and allegedly prevented him from controlling his weight therein.  Postservice treatment records confirm that the Veteran has been diagnosed with diabetes.  However, there has not yet been a VA examination directly addressing the nature and likely cause of such disability that considers the Veteran's specific allegations.  As such, a VA examination is needed.

In May 2016, the Board remanded the claims seeking increased ratings for a postoperative right knee disability based on instability and limitation of motion to enforce compliance with the December 2015 Joint Motion described above.  The Board ordered that a new examination be scheduled to determine the current severity of his postoperative right knee disability, specifically including descriptions of the residuals of any dislocated semilunar cartilage following his partial meniscectomy or if there were any other residual symptoms from that operation or his separate ACL reconstruction.  However, the Board notes that the August 2016 VA examination conducted pursuant to that remand did not indicate if there was, in fact, dislocated semilunar cartilage in the Veteran's right knee.  

Moreover, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  Here, there is no evidence suggesting the Veteran's left knee is also damaged, and the August 2016 VA examination does not note range of motion measurements of the left knee.  Therefore, it does not fully comport with the requirements of Correia.  

The Board also notes that the August 2016 VA examination report noted pain on range of motion testing causing functional loss, but gave no indication of how this manifested in terms of actual limitation of motion (i.e., where pain began).  The report also notes that there was decreased sensation in the right knee and several VA treatment records indicate similar findings, suggesting neurological involvement.  However, none of the examinations to date address neurological manifestations of right knee disability.  Finally, the Board notes that VA treatment records include an October 2006 notation indicating the presence of genu recurvatum in the Veteran's knees, but there is no other clinical confirmation of such fact.  Therefore, any examination must consider whether such disability is present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for diabetes or his postoperative right knee disability.  

2. Then, arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely cause of his diabetes mellitus.  Based on an examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diabetes is related to his military service, to include his weight during that time?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diabetes is caused OR aggravated by his service-connected right shoulder disability, to include as a result of his service-connected right shoulder injury and surgery preventing him from losing weight during service?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diabetes is caused OR aggravated by his service-connected right knee disability, to include as a result of his service-connected right knee disability and surgery preventing him from losing weight during service?

(aggravation means the disability increased in 
severity beyond its natural progression)

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence and medical literature as appropriate.

3. The AOJ should also arrange for an orthopedic examination of the Veteran to determine the current severity of his postoperative right knee disability.  The entire record must be reviewed in conjunction with the examination.  The examiner must be provided with a copy of the Diagnostic Codes pertinent to knee disabilities.  He or she must specifically note the presence or absence of all symptoms or pathology noted therein, to specifically include whether there is (1) dislocation of the semilunar cartilage and, if so, whether it is accompanied by frequent episodes of locking, pain, and effusion into the joint; (2) residual symptoms from the Veteran's partial meniscectomy; (3) genu recurvatum; (4) recurrent subluxation or lateral instability and, if so, whether such is slight, moderate, or severe; or (5) ankylosis and, if so, its position.  
Range of motion studies must include active and passive motion and weight-bearing and non-weight-bearing as well as range of motion measurements of the opposite, undamaged joint (if possible).  The examiner must also note any further functional limitations due to pain, weakness, fatigue, incoordination, or other such factors.  If there is pain observed on range of motion testing, the examiner must note the point (in degrees) at which pain begins.  

The examination must also include neurological evaluation to determine whether there are any neurological manifestations of the Veteran's postoperative right knee disability.  Specifically, the examiner should address the notations in the record of decreased sensation along or around the right knee.  If neurological symptoms are identified, the examiner must note the nerves affected and the severity of involvement.

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence and medical literature as appropriate.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




